     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD A. YOUNG,                                    No. 2: 20-cv-0350 TLN KJN P
12                        Petitioner,
13            v.                                          ORDER & FINDINGS &
                                                          RECOMMENDATIONS
14    JARED LOZANO,
15                        Respondent.
16

17   Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner has paid the filing fee. For the reasons stated

20   herein, the undersigned recommends that this action be dismissed. See Rule 4, Rules Governing

21   Section 2254 Cases (“If it plainly appears from the petition and any attached exhibits that the

22   petitioner is not entitled to relief in the district court, the judge must dismiss the petition…”)

23          Petitioner was convicted after a jury trial of 14 counts of: second degree burglary (Cal.

24   Penal Code §§ 459/460(b)); 14 counts of grand theft (Cal. Penal Code §§ 484/487(a)); and one

25   count of selling stolen property (Cal. Penal Code § 496(a)). Young v. Lozano, 2020 WL

26   4339372, at *1 (E.D. Cal. July 28, 2020). The jury also found as to three counts of grand theft

27   that the loss exceeded $50,000, and as to another count of grand theft that the loss exceeded

28   $150,000 (Cal. Pen. Code § 12022.6(a)(10 & (2)). Id. In addition, the jury found that petitioner
                                                         1
     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 2 of 7


 1   had a prior serious felony conviction for kidnapping that qualified as a strike. (Cal. Pen. Code

 2   § 1170.12.) Id. After denying petitioner’s Romero1 motion, the trial court sentenced petitioner to

 3   state prison for a term of 30 years and eight months. Id.

 4            In the instant action, petitioner does not challenge the validity of his convictions. Instead,

 5   petitioner challenges the September 13, 2019 decision by the Board of Parole Hearings (“BPH”)

 6   finding him ineligible for early parole pursuant to Proposition 57 (California Constitution, Section

 7   32, article 1). (See ECF No. 1 at 19.)

 8            The petition raises six claims. First, petitioner alleges that he was denied his due process

 9   right to be present and participate at the hearing. (Id. at 5.) Second, petitioner allege that the

10   BPH denied him access to confidential materials used to deny him parole. (Id.) Third, petitioner

11   alleges that the hearing was conducted without the required minimum of two commissioners.

12   (Id.) Fourth, petitioner alleges that the BPH violated his Eighth Amendment rights by denying

13   him parole on multiple occasions. (Id. at 6.) Fifth, petitioner alleges that the BPH found him

14   ineligible for parole without considering his CSRA Score of 1.2 (Id.) Sixth, petitioner alleges

15   that the BPH wrongly applied the “some evidence” standard in finding him ineligible for parole.

16   (Id.)

17   Background re: Proposition 57

18            The pertinent facts surrounding the Proposition 57 process is provided below:

19                   On November 8, 2016, California voters passed Proposition 57, also
                     known as the Public Safety and Rehabilitation Act of 2016, adding
20                   section 32, article I, to the California Constitution. “As relevant here
                     ... [u]nder section 32(a)(1), “Any person convicted of a nonviolent
21                   felony offense and sentenced to state prison shall be eligible for
                     parole consideration after completing the full term for his or her
22                   primary offense.” And for purposes of section 32(a)(1), “the full term
                     for the primary offense means the longest term of imprisonment
23                   imposed by the court for any offense, excluding the imposition of an
                     enhancement, consecutive sentence, or alternative sentence.” CDCR
24                   was directed to “adopt regulations in furtherance of these provisions,
25   1
         People v. Superior Court (Romero), 13 Cal.4th 497 (1996).
26   2
        By CSRA score, petitioner apparently refers to his California Static Risk Assessment score, a
27   measure that the California Department of Corrections and Rehabilitation (“CDCR”) uses to
     assess risk of recidivism. See Armstrong v. Newsom, 2020 WL 4368234, at *5 (N.D. Cal. July
28   30, 2020).
                                                      2
     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 3 of 7


 1                 and the Secretary of [CDCR] shall certify that these regulations
                   protect and enhance public safety.” (Cal. Const., art. 1, § 32, subd.
 2                 (b).)

 3   In re Gadlin, 31 Cal.App. 5th 784, 787-88 (2019).

 4          The CDCR promulgated regulations concerning the process of review:

 5                 § 2449.4. Review on the Merits.

 6                 (a) Within 30 calendar days of the conclusion of the notification
                   process described under Section 2449.3, a hearing officer shall
 7                 confirm the inmate is eligible for parole consideration under Section
                   3491 of Division 3 of this title and, if the inmate's eligibility is
 8                 confirmed, review the inmate's case on the merits and determine
                   whether to approve the inmate's release. If the inmate is determined
 9                 to be ineligible for parole consideration under Section 3491 of
                   Division 3 of this title, the hearing officer shall issue a written
10                 decision as specified in subsection (d) without conducting a review
                   on the merits under subsection (b) and (c).
11
                   (b) The hearing officer shall review and consider all relevant and
12                 reliable information about the inmate including, but not limited to:

13                 (1) Information contained in the inmate's central file and the inmate's
                   documented criminal history, including the inmate's Record of
14                 Arrests and Prosecutions (RAP sheets) and any return to prison with
                   a new conviction after being released as a result of this section; and
15
                   (2) Written statements submitted by the inmate, any victims
16                 registered at the time of the referral, and the prosecuting agency or
                   agencies that received notice under Section 2449.3.
17
                   (c) After reviewing and considering the relevant and reliable
18                 information, the hearing officer shall determine whether the inmate
                   poses a current, unreasonable risk of violence or a current,
19                 unreasonable risk of significant criminal activity as determined by
                   considering and applying the factors in Section 2449.5.
20
                   (d) The hearing officer shall issue a written decision that includes a
21                 statement of reasons supporting the decision. A copy of the decision
                   shall be served on the inmate and placed in the inmate's central file
22                 within 15 business days of being issued. The board shall, within five
                   business days of issuing a decision, send notice of the decision to any
23                 victim who was registered at the time of the referral and any
                   prosecuting agency or agencies that received notice under Section
24                 2449.3.

25                 (e) If the hearing officer finds the inmate poses a current,
                   unreasonable risk of violence or a current, unreasonable risk of
26                 significant criminal activity, the hearing officer shall deny release
                   and issue his or her decision.
27
                   (f) If the hearing officer finds the inmate does not pose a current,
28                 unreasonable risk of violence or a current, unreasonable risk of
                                                      3
     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 4 of 7


 1                  significant criminal activity, the hearing officer shall approve release
                    and issue his or her decision unless the decision will result in the
 2                  inmate being released two or more years prior to his or her earliest
                    possible release date. If the decision will result in the inmate being
 3                  released two or more years prior to his or her earliest possible release
                    date, the decision shall be reviewed by an associate chief deputy
 4                  commissioner or the Chief Hearing Officer before it is finalized and
                    issued. If the associate chief deputy commissioner or the Chief
 5                  Hearing Officer does not concur with the hearing officer's decision,
                    he or she shall issue a new decision approving or denying release.
 6
                    (g) Inmates approved for release under this section shall be processed
 7                  for release by the department as described in Section 3493 of
                    Division 3 of this title.
 8
                    (h) Inmates denied release under this section shall be reviewed for
 9                  possible referral to the board again annually as provided in
                    subsection 3492(b) of Division 3 of this title.
10
                    (i) Inmates may seek review of decisions issued under this section by
11                  writing the board in accordance with Section 2449.7 within 30
                    calendar days of being served the decision. Decisions issued under
12                  this section are not subject to the department's inmate appeal process
                    under Article 8 of Chapter 1 of Division 3 of this title.
13
                    (j) The time period specified in subsection (a) shall be extended as
14                  necessary to ensure all inmates referred to the board under subsection
                    (e) of Section 3492 of Division 3 of this title are reviewed by the
15                  board by no later than March 31, 2020

16          Prisoners subject to review are given notice of the review and may submit a written

17   statement in support of parole:

18                  Eligible determinately-sentenced nonviolent offenders under Section
                    3491 shall be referred to the Board of Parole Hearings for parole
19                  consideration at least 35 calendar days prior to their nonviolent
                    parole eligible date unless their nonviolent parole eligible date falls
20                  less than 180 calendar days prior to their earliest possible release date
                    or they will reach their earliest possible release date in less than 210
21                  calendar days.

22                  ***

23                  Referral results under subsection (a) shall be served on the inmate
                    and placed in the inmate's central file within 15 business days of
24                  being completed and, if the inmate is referred to the Board of Parole
                    Hearings, the inmate shall be provided information about the
25                  nonviolent offender parole process, including the opportunity to
                    submit a written statement to the Board of Parole Hearings.
26
27   Cal. Code Regs. tit. 15, § 3492.

28   ////
                                                        4
     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 5 of 7


 1   Is This Case Properly Brought in Federal Habeas Corpus?

 2             Petitioner filed another habeas corpus petition in this court challenging the September 11,

 3   2018 decision by the BPH finding him ineligible for early parole consideration pursuant to

 4   Proposition 57. See Young v. Lozano, 2020 WL 4339372 (E.D. Cal. July 28, 2020). In this other

 5   action, petitioner raised claims similar to those raised in the instant action. Id. Magistrate Judge

 6   Hollows found that petitioner’s claims were properly raised in a habeas petition. See id. at *4-6

 7   (findings and recommendations adopted 2020 WL 6117937 (Oct. 16, 2020).)

 8             For purposes of these findings and recommendations, the undersigned adopts Magistrate

 9   Judge Hollows’ reasoning in 2020 WL 4339372 and finds that petitioner’s claims are properly

10   raised in this habeas action.

11   Discussion

12             Claims One, Two, Three, Five and Six

13             In Swarthout v. Cooke, 562 U.S. 216 (2011), the Supreme Court held that federal habeas

14   jurisdiction does not extend to review of the evidentiary basis for state parole decisions. Because

15   habeas relief is not available for errors of state law, and because the Due Process Clause does not

16   require correct application of California’s “some evidence” standard for denial of parole, federal

17   courts may not intervene in parole decisions as long as minimum procedural protections are

18   provided. Swarthout, 562 U.S. at 220-21. The inquiry is limited to whether the prisoner was

19   given the opportunity to be heard and received a statement of reasons why parole was denied. Id.

20   at 221; Greenholtz v. Inmates of Nebraska Penal and Correctional Complex, 442 U.S. 1, 16
21   (1979).

22             The procedures for parole consideration under Proposition 57 provide that petitioner be

23   given notice that he is being considered for expedited parole, that he be allowed to submit a

24   written statement advocating for his inclusion in the expedited parole result, and that he be

25   informed of the decision. There is no federal requirement that petitioner be physically present at

26   the Proposition 57 parole consideration hearing (claim one), that his suitability hearing be
27   conducted with a minimum of two commissioners (claim three), that his CSRA score be

28   mandatorily considered or that there be “some evidence” supporting the denial (claims five and
                                                         5
     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 6 of 7


 1   six). See Young v. Lozano, 2020 WL 4339472, at *6. Accordingly, claims one, three, five and

 2   six should be dismissed.3

 3          The BPH decision from the 2019 suitability hearing states that the BPH considered

 4   confidential information in finding petitioner ineligible. (See ECF No. 1 at 24.) In claim two,

 5   petitioner argues that the BPH violated his right to due process by failing to disclose this

 6   confidential information to him. Due process does not require disclosure of confidential

 7   information relied on to find petitioner ineligible for parole. See Von Staich v. Ferguson, 2018

 8   WL 3322901, at *7 (E.D. Cal. July 5, 2018) (BPH’s consideration of confidential information

 9   which was not provided to prisoner fails to state a procedural due process claim). Accordingly,

10   claim two should be dismissed.

11          Claim Four

12          In claim four, petitioner appears to allege that the BPH found him ineligible for parole

13   pursuant to Proposition 57 multiple times, subjecting petitioner to cruel and unusual punishment

14   in violation of the Eighth Amendment. At the time of the 2019 suitability hearing, petitioner had

15   served “12 years and 11 months of a 30 year and 8 month sentence.” (ECF No. 1 at 24.)

16          Petitioner has not been held beyond his determinate sentence of 30 years and eight

17   months. Petitioner does not challenge the validity of his determinate sentence. “There is no

18   constitutional or inherent right of a convicted person to be conditionally released before the

19   expiration of a valid sentence.” Greenholtz v. Inmates of Nebraska Penal & Correctional

20   Complex, 442 U.S. 1, 7 (1979). Petitioner’s disappointment at not being released before the
21   expiration of his valid sentence does not violate the Eighth Amendment. See Davis v. Ponce,

22   2018 WL 2144188, at *3 (C.D. Cal. March 23, 2018). Accordingly, claim four should be

23   dismissed.

24   ////

25   3
        Although petitioner was not allowed to be heard in person at the 2019 suitability hearing,
26   petitioner received notice of the hearing and an opportunity to be heard, as well as a statement of
     the reasons why parole was denied. (See ECF No. 1 at 21 (July 1, 2019 letter to petitioner
27   advising him that he had 30 days to tell BPH in writing why he should be found eligible for
     parole, attached to petition); ECF No. 1 at 22-24 (September 13, 2019 written decision by BPH
28   finding petitioner ineligible for parole, attached to petition).)
                                                          6
     Case 2:20-cv-00350-TLN-KJN Document 15 Filed 10/26/20 Page 7 of 7


 1   Remaining Matters

 2            Petitioner filed a motion requesting that he be allowed to conduct discovery regarding the

 3   claims raised in the instant petition. (ECF No. 13.) Because the undersigned finds that

 4   petitioner’s claims should be dismissed, petitioner’s motion for discovery is denied.

 5            Petitioner filed a motion to stay this action in order to exhaust additional claims. (ECF

 6   No. 14.) However, petitioner does not identify the new claims he intends to exhaust. (Id.) For

 7   this reason, the undersigned finds that petitioner’s motion to stay is not well supported. See

 8   Rhines v. Weber, 544 U.S. 269 (2005) (describing procedures for stay pursuant to Rhines); Kelly

 9   v. Small, 315 F.3d 1063 (9th Cir. 2003) (describing procedures for stay pursuant to Kelly).

10            Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for discovery (ECF No.

11   13) is denied; and

12            IT IS HEREBY RECOMMENDED that:

13            1. Petitioner’s motion to stay (ECF No. 14) be denied;

14            2. This action be dismissed.

15            These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, petitioner may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

20   he shall also address whether a certificate of appealability should issue and, if so, why and as to
21   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

22   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

23   2253(c)(3). Petitioner is advised that failure to file objections within the specified time may

24   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

25   1991).

26   Dated: October 26, 2020
27
     Young350.fr
28
                                                        7
